         Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 1 of 18                               FILED
                                                                                             2021 Aug-31 AM 08:36
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
    MONICA AUDRA FORD                            )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )    Case No. 2:20-cv-00485-SGC
                                                 )
    COMMISSIONER, SOCIAL                         )
    SECURITY ADMINISTRATION,                     )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION 1

         The plaintiff, Monica Audra Ford, appeals from the decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying her

application for a period of disability and disability insurance benefits (“DIB”). (Doc.

1). 2 Ford timely pursued and exhausted her administrative remedies, and the

decision of the Commissioner is ripe for review.3 For the reasons stated below, the

Commissioner’s decision is due to be affirmed.



1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 10).
2
  Citations to the record refer to the document and page numbers assigned by the court’s CM/ECF
electronic filing system and appear in the following format: (Doc. __ at __). Citations to the
transcript use page numbers assigned by the Commissioner to the record and appear as follows:
(Tr. at __).
3
 The plaintiff’s motion for extension of time to file her reply brief (Doc. 16) is GRANTED nunc
pro tunc. Ford’s brief is deemed timely filed and was considered by the court in reaching its
decision here.
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 2 of 18




I. PROCEDURAL HISTORY

      Ford has a high school education and has been previously employed as a

billing researcher, billing coordinator, and billing office coordinator. (Tr. at 61-62).

Ford filed an application for DIB on November 20, 2017, alleging she became

disabled on November 14, 2016 due to physical impairments including lumbar

radiculopathy-left, back pain-chronic, sciatica, and herniated disc L5-S1

discectomy. (Id. at 51-52, 121-122, 231). After her claims were denied, Ford

requested a hearing before an Administrative Law Judge (“ALJ”). (Id. at 70).

Following a hearing, the ALJ denied Ford’s claims on May 13, 2019. (Id. at 7-24).

Ford was fifty years old when the ALJ issued the decision. (Id. at 51, 64). Ford

sought review by the Appeals Council, but her request was declined on February 11,

2020. (Id. at 1). After the Appeals Council denied review of the ALJ’s decision,

that decision became the final decision of the Commissioner. See Frye v. Massanari,

209 F. Supp. 2d 1246, 1251 (N.D. Ala. 2001) (citing Falge v. Apfel, 150 F.3d 1320,

1322 (11th Cir. 1998)). Thereafter, Ford commenced this action. (Doc. 1).

II. STATUTORY AND REGULATORY FRAMEWORK

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than


                                           2
        Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 3 of 18




twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). Furthermore, a claimant must show she was disabled between her

alleged initial onset date and her date last insured. Mason v. Comm’r of Soc. Sec.,

430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v. Barnhart, 405 F.3d 1209,

1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d 1088, 1090 (5th Cir. 1979)).

The Social Security Administration (“SSA”) employs a five-step sequential analysis

to determine an individual’s eligibility for disability benefits.       20 C.F.R. §

404.1520(a)(4).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at § 404.1520(a)(4)(i). If the claimant is engaged

in substantial gainful activity, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(i) and (b). At the first step, the ALJ determined

Ford met the SSA’s insured status requirements through December 31, 2020, and

had not engaged in substantial gainful activity since November 14, 2016, the alleged

onset date of her disability. (Tr. at 12).

      If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §

404.1520(a)(4)(ii).    If the claimant does not have a severe impairment or


                                             3
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 4 of 18




combination of impairments, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(ii) and (c). At the second step, the ALJ determined

Ford has the following severe impairments: lumbar degenerative disc disease and

radiculopathy. (Id.).

      If the claimant has a severe impairment, or combination of impairments, the

Commissioner must then determine whether the impairment or combination of

impairments meets or equals one of the “Listings” found in 20 C.F.R. Part 404,

Subpart P, Appendix 1.       20 C.F.R. § 404.1520(a)(4)(iii).      If the claimant’s

impairment or combination of impairments meets or equals one of the Listings, the

Commissioner will find the claimant is disabled. Id. at § 404.1520(a)(4)(iii) and (d).

At the third step, the ALJ determined Ford does not have an impairment or

combination of impairments that meets or medically equals the severity of one of

the Listings. (Tr. 13).

      If the claimant’s impairment or combination of impairments does not meet or

equal one of the Listings, the Commissioner must determine the claimant’s residual

functional capacity (“RFC”) before proceeding to the fourth step. 20 C.F.R. §

404.1520(e). At the fourth step, the Commissioner will compare an assessment of

the claimant’s RFC with the physical and mental demands of the claimant’s past

relevant work. Id. at § 404.1520(a)(4)(iv) and (e). If the claimant can perform her

past relevant work, the Commissioner will find the claimant is not disabled. Id. at §


                                          4
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 5 of 18




404.1520(a)(4)(iv). If the claimant cannot perform her past relevant work, the

Commissioner must finally determine whether the claimant is able to perform other

work that exists in substantial numbers in the national economy in light of her RFC,

age, education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v) and (g)(1). If

the claimant can perform other work, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(v) and (g)(1). If the claimant cannot perform other

work, the Commissioner will find the claimant is disabled. Id. at § 404.1520(a)(4)(v)

and (g)(1).

      Before proceeding to the fourth step, the ALJ determined Ford has the

following RFC:

      [T]o perform sedentary work as defined in 20 C.F.R. § 404.1567(a)
      except she could lift and carry ten pounds occasionally and five pounds
      frequently, could stand or walk in combination up to two hours in an
      eight-hour day, could sit six hours in an eight-hour day. As part of her
      job requirements, she would not climb ladders, robes or scaffolds;
      would not perform around hazards; or in concentrated exposure to
      extreme cold temperatures or vibration.

(Tr. 13). At the fourth step, the ALJ noted Ford has had a change in age category to

that of a person closely approaching advanced age but, nonetheless, determined she

can perform her past relevant work as an accounting clerk and bookkeeper. (Id. at

18). Therefore, the ALJ concluded Ford is not disabled. (Id.).




                                         5
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 6 of 18




III. STANDARD OF REVIEW

      A court’s role in reviewing claims brought under the Social Security Act is a

narrow one. The scope of its review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). A court gives deference

to the factual findings of the Commissioner, provided those findings are supported

by substantial evidence, but applies close scrutiny to the legal conclusions. See

Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, a court may not decide facts, weigh evidence, or substitute its

judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision makers

to act with considerable latitude, and ‘the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.’” Parker v. Bowen, 793 F.2d 1177,

1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 620 (1966)). Indeed, even if a court finds that the proof

preponderates against the Commissioner’s decision, it must affirm if the decision is


                                         6
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 7 of 18




supported by substantial evidence. Miles, 84 F.3d at 1400 (citing Martin v. Sullivan,

894 F.2d 1520, 1529 (11th Cir. 1990)).

      No decision is automatic, for “despite th[e] deferential standard [for review of

claims], it is imperative that th[is] Court scrutinize the record in its entirety to

determine the reasonableness of the decision reached.” Bridges v. Bowen, 815 F.2d

622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881, 883 (11th Cir.

1984)). Moreover, failure to apply the correct legal standards is grounds for reversal.

See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).

IV.   DISCUSSION

      On appeal, Ford contends the ALJ’s decision should be reversed and

remanded because: (1) the ALJ failed to properly assess the severity of Ford’s

symptoms by evaluating the entire record, and (2) the ALJ did not properly evaluate

Ford’s RFC according to SSR 96-8p. (Doc. 14).

   A. Severity of Symptoms

      Ford argues the ALJ did not properly assess the severity of her symptoms by:

(1) failing to properly evaluate her subjective complaints, and (2) failing to properly

explain why no specific evidentiary weight was given to any prior administrative

medical findings or medical opinions, including those of State agency physician, Dr.

Whitney. (Doc. 14 at 8-14). As discussed below, the court finds the ALJ’s

determination is supported by substantial evidence.


                                          7
        Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 8 of 18




      In addressing a claimant’s subjective description of pain and symptoms, the

law is clear:

      In order to establish a disability based on testimony of pain and other
      symptoms, the claimant must satisfy two parts of a three-part test
      showing: (1) evidence of an underlying medical condition; and (2)
      either (a) objective medical evidence confirming the severity of the
      alleged pain; or (b) that the objectively determined medical condition
      can reasonably be expected to give rise to the claimed pain. See Holt
      v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). If the ALJ discredits
      subjective testimony, he must articulate explicit and adequate reasons
      for doing so. See Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987).

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); see also 20 C.F.R. §

404.1529. If a claimant satisfies the first part of the test, the ALJ must evaluate the

intensity, persistence, and effect of the claimant’s symptoms or her ability to work.

See 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. §§ 404.1529(c) & (d), 416.929(c) & (d).

While evaluating the evidence, the ALJ must consider whether inconsistencies exist

within the evidence or between the claimant’s statements and the evidence, including

her history, medical signs and laboratory findings, and statements by medical

sources or other sources about how her symptoms affect her.             20 C.F.R. §§

404.1529(c)(4) & 416.929(c)(4). In determining whether substantial evidence

supports an ALJ’s credibility determination, “[t]he question is not . . . whether the

ALJ could have reasonably credited [the claimant’s] testimony, but whether the ALJ

was clearly wrong to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F. App’x

935, 939 (11th Cir. 2011). The ALJ is not required explicitly to conduct a symptom


                                          8
         Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 9 of 18




analysis, but the reasons for his or her findings must be clear enough that they are

obvious to a reviewing court. See Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir.

1995).      “A clearly articulated credibility finding with substantial supporting

evidence in the record will not be disturbed by a reviewing court.” Id. (citation

omitted).

       Here, the ALJ found Ford’s medically determinable impairments could

reasonably be expected to cause some symptoms and functional limitations;

however, her statements concerning the intensity, persistence, and limiting effects

of her symptoms to be not entirely consistent with the medical evidence and other

evidence in the record. (Tr. at 14). At the hearing, Ford testified the only treatment

she currently received was medication and that none of her medical providers had

specifically restricted her functioning. (Id. at 41). Related to her ability to work,

Ford testified she had difficulty focusing because of her pain medication and would

be an unreliable worker due to having to lie down five to six hours a day. (Id. at 42).

However, Ford admitted she was not instructed by medial professionals to lie down

for five to six hours a day. (Id.). Further, Ford testified she had been advised by her

surgeon, Dr. Cordover, to walk two to three miles per day but that she walked for

shorter distances and less frequently than advised. (Id. at 42-43). She also testified

she had not been prescribed an assistive device like a cane, crutches, or a walker.

(Id. at 42).


                                          9
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 10 of 18




      Ford, who lives with her husband, reported she is unable to sleep regularly

without insomnia or interruptions from pain. (Id. at 268). She indicated she must

stand against the wall or the bed for support when dressing herself and holds the side

of the shower wall for balance when bathing. (Id. at 268). Ford reported she is able

to make the bed, perform light dusting, and fold clothes. (Id. at 269). She prepares

food for herself twice per week and does laundry with assistance from her husband.

(Id.). She is unable to clean the shower and tub. (Id.). Her husband does all outdoor

yard work.

      Ford further reported she is able to go to church—which is located 15 minutes

away—twice weekly, run errands a couple times a week, and shop for groceries and

other items. (Id. at 270). She can drive or ride in a car to perform those errands.

(Id.). Ford enjoys crafting and candle making on special occasions and spends time

watching movies, going out to eat, and other family activities once per month. (Id.

at 271). She is also able to pay her bills, count change, handle a savings account,

and use a checkbook. (Id. at 270).

      The ALJ found some of the extreme limitations reported by Ford are not

supported by the medical evidence. (Id. at 14). Related to her subjective complaints,

the ALJ stated:

      The claimant reported that she is unable to work due to back and leg
      pain, and an inability to focus due to medication side effects. She stated
      that her medication makes her drowsiness [sic], causes cloudiness in
      thinking and would affect her reliability. Furthermore, she stated that
                                         10
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 11 of 18




      she has to lay down five to six hours a day due to pain and the need to
      get off her legs. She agreed that none of her treating providers have
      instructed her to lie down five to six hours a day. The claimant reported
      a history of spinal fusion. She also agreed that she underwent a lot of
      physical therapy since her surgery, and put fort her best effort to
      complete her physical therapy.

      Notably, function reports completed by the claimant in conjunction
      with her disability application, show that she maintains a fairly active
      social life, can perform some household chores, pays bills, prepares
      meals a couple of times a week, can concentrate up to two hours, drives
      herself shop [sic] in stores twice a week for about an hour, but uses the
      shopping cart for support, and makes no mention of the need to lie down
      five to six hours in a day. Additionally while the claimant alleged that
      her medication causes a lack of focus or an inability to concentrate, the
      medical records show few, if any, of these complaints, and in fact shows
      that she specifically denied these symptoms on several occasions.

      After careful consideration of the evidence, the Administrative Law
      Judge finds that the claimant’s medically determinable impairments
      could reasonably be expected to cause some symptoms and functional
      limitations. However, the claimant’s statements concerning the
      intensity, persistence and limiting effects of these symptoms are not
      entirely consistent with the medical evidence and other evidence in the
      record for the reasons explained in this decision.

      The medical evidence of record confirms a history of lumbar
      degenerative disc disease and radiculopathy. While the medical
      evidence substantiates that the claimant experiences some difficulties
      from symptoms related to these impairments, overall, the medical
      evidence does not show that these symptoms cause severe functional
      limitations or are as debilitating as alleged, and do not support a more
      restrictive finding than provided by the residual functional capacity
      above.

(Id. at 14-15). (internal citations omitted).

      Here, substantial evidence supports these findings by the ALJ. Further, the

ALJ examined inconsistencies between Ford’s statements and the medical evidence
                                           11
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 12 of 18




and articulated the reasons for his findings. (Id. at 13-17). As noted by the ALJ,

Ford’s treatment records show a history of two lumbar surgeries since the alleged

onset date in November of 2016. (Id. at 15, 683-684, 917). Records from Dr.

Charles Clark of Neurosurgical Associates show the claimant presented on

December 5, 2016, with a chief complaint of back and left leg pain. (Id. at 679).

Magnetic resonance imaging (“MRI”) completed on Ford’s lumbar spine showed a

“large left L5-S1 disc herniation with encroachment on the S1 nerve root.” (Id. at

681). Accordingly, Dr. Clark recommended an outpatient discectomy at L5-S1,

which was performed on December 13, 2017. (Id. at 15, 681, 683). At her post-

operative visit to Dr. Clark on January 3, 2017, Ford’s left hip and leg pain had

improved significantly, and she was doing reasonably well overall. (Id. at 688).

      Ford saw Dr. Clark again on June 12, 2017. (Id. at 15, 691). As noted by the

ALJ, Ford reported some relief of radicular symptoms but continued to complain of

left hip and leg pain, as well as lower back pain. (Id.). Ford’s physical exam showed

no focal weakness, an absent left ankle jerk compared to the right, and a positive

straight leg raise test. (Id. at 15, 692). An additional MRI performed on June 15,

2017, showed disc desiccation with moderate disc space narrowing and mild

endplate changes, as well as diffuse disc bulge without recurrent central disc

protrusion and moderate left mild right neural foraminal narrowing. (Id. at 15, 697).




                                         12
        Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 13 of 18




Dr. Clark then recommended a lumbar interbody fusion at L5-S1 with percutaneous

pedicle screws to address Ford’s left radicular pain. (Id. at 15, 701).

        On July 12, 2017, Ford sought a second opinion from Dr. Andrew Cordover.

(Id. at 15, 703). At the time of Dr. Cordover’s examination, she reported 45-50%

pain relief after a couple of weeks related to her first surgery. (Id. at 703). As noted

by the ALJ, Ford’s examination by Dr. Cordover showed few objective findings.

(Id. at 15, 703- 705). She had complaints of moderate tenderness to palpation, with

some restriction in flexion due to pain, but strength was noted to be normal at five

out of five in the bilateral hip flexors, knee flexors, and extensors. (Id. at 15, 703-

704). There was intact sensation to light touch, and Ford’s gait was normal. (Id.).

Dr. Cordover’s assessment was lumbar disc degenerative disease at L5-S1 with low

back pain and radiculitis status post laminectomy/MMD. (Id.). Dr. Cordover

discussed treatment options with Ford, including the possibility of a block and

NSAID medication and further surgical options, including lumbar fusion. (Id. at

704).

        Ford then returned to Dr. Cordover for a checkup and opted to undergo an L5-

S1 anterior lumbar fusion, which was performed in April of 2018. (Id.at 15, 917,

919). On May 1, 2018, Ford saw Dr. Cordover for a post-operative check. (Id. at

15, 921). Ford reported her pain waxed and waned. (Id.). Dr. Cordover noted few

objective findings, stated there was no “definitive explanation of [Ford’s] bilateral


                                          13
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 14 of 18




symptoms,” and found “no subjective neurologic findings and negative tension sign,

as well as palpable pulses. (Id. at 921).

      As noted by the ALJ, additional follow-up notes from May 29, 2018, show

Ford reported improvements in back pain and leg pain that waxed and waned. (Id.

at 15, 923). She was walking half a mile of day and had started physical therapy one

week prior. (Id.). Dr. Cordover noted he had previously encouraged her to

significantly increase her walking and therapy and suggested she pursue more

aggressive low-impact aerobic activity. (Id.). Further follow-up notes from July 17,

2018, show Ford was doing fair and reported some good days and bad. (Id. at 16,

924). She was walking a couple of miles a day but became tired when walking.

(Id.). In July 2018, Dr. Cordover’s assessment reflected residual symptoms in Ford’s

back and left leg with no weakness or neurologic deterioration. (Id.at 924). He did

not anticipate any issues with Ford performing moderate activities. (Id.).

      Physical therapy notes from August 14, 2018, show Ford reported pain that

had worsened because of missed physical therapy appointments and lack of activity

due to her husband having surgery. (Id.). Ford reported she was recently walking

two miles per day, at one point increased to three miles per day, but had not walked

the prior two weeks due to her husband’s surgery. (Id.). A follow-up examination

by Dr. Cordover on September 11, 2018, reflects that although Ford complained of

posterior leg and heel pain, there were few objective findings on examination. (Id.


                                            14
         Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 15 of 18




at 16, 926). Dr. Cordover ordered an MRI of Ford’s lumbar spine, which was

performed the same day. (Id. at 16, 1012). The MRI showed non-significant

changes at L4-5 and that the “distal spinal cord ha[d] a normal MR appearance.” (Id.

at 1012). Dr. Cordover suggested nerve blocks for pain relief; however, it is unclear

whether Ford ever received those blocks. (Id. at 16, 1012).

      Finally, Ford saw Dr. William Sides on October 29, 2018. (Id. at 16, 1019).

She reported back pain with left lumbar radiculopathy but that pain medication

improved her symptoms. (Id). Her physical examination by Dr. Sides reflected mild

tenderness in the lower back with no spasms; pain of forward flexion at the waist at

45 degrees; no point tenderness along the lower thoracic and lumbar spinous

processes; intact reflexes in the knees and ankles; and non-antalgic gait. (Id. at 16,

1021).

      While Ford argues the record supports her reported symptoms, because the

ALJ fully evaluated the medical evidence in light of Ford’s subjective complaints of

pain and clearly articulated inconsistences between Ford’s reported symptoms and

the objective medical evidence, the ALJ properly applied the pain standard. See 20

C.F.R. §§ 404.1529(c)(4) & 416.929(c). Further, the ALJ’s reasoning for his

findings are clear to this court. See Foote, 67 F.3d at 1562.

      Related to her subjective complaints, Ford also argues the ALJ erred by not

giving any specific evidentiary weight to the medical findings from her medical


                                         15
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 16 of 18




sources, including State agency physician Dr. Whitney. (Doc. 14 at 11). This

argument is without merit. Ford filed her claim on November 18, 2017. (Tr. at 120).

On January 18, 2017, the agency published revisions to its regulations regarding the

evaluation of medical evidence, which became effective on March 27, 2017. In

evaluating claims filed March 27, 2017, or later, the agency “will not defer or give

any specific evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative finding(s), including those from medical sources.”

20 C.F.R. § 404.1520c(a) (2017).

      The ALJ fully considered the medical opinions and prior administrative

medical findings in Ford’s case, including those of Dr. Whitney, and specified he

found the medical sources from the relevant period more persuasive than the non-

medical sources, except to the extent non-medical sources were consistent with

medical sources. (Tr. at 17). Further, as noted above, the ALJ’s findings are

supported by substantial evidence. See Bloodsworth, 703 F.2d at 1239 (defining

substantial evidence as “such relevant evidence as a reasonable person would accept

as adequate to support a conclusion”). Moreover, it is not the role of this court to

reweigh the evidence. See Dyer, 395 F.3d 1206, 1210 (11th Cir. 2005).

      In sum, the ALJ articulated in detail his findings that Ford’s subjective

complaints were inconsistent with the medical evidence of record, and substantial




                                         16
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 17 of 18




evidence supports the ALJ’s determination that Ford’s pain was not as severe as she

claimed. Accordingly, Ford’s argument related to her subjective symptoms fails.

   B. RFC Finding Pursuant to SSR 96-8p

      Ford also contends that in making the RFC assessment, the ALJ failed to

adequately evaluate Ford’s physical therapy records and function reports and failed

to provide a function by function analysis. (Doc. 14 at 15-18). This argument is

without merit.

      SSR 96-8p states the Commissioner’s policies regarding the assessment of a

claimant’s RFC and calls for the ALJ to provide “a narrative discussion describing

how the evidence supports each conclusion, citing specific medical facts (e.g.,

laboratory findings) and nonmedical evidence (e.g., daily activities, observations).”

SSR 96-8p, 1996 WL 374184 (July 12, 1996). Additionally, the ruling calls for the

ALJ to describe how the evidence supports his conclusion and why “reported

symptom-related functional limitations and restrictions can or cannot reasonably be

accepted as consistent with the medical and other evidence.” Id.

      Here, as noted by the ALJ, the record evidence as a whole supports an RFC

to perform sedentary work as defined by 20 C.F.R. § 404.1567(a), except Ford could

lift and carry ten pounds occasionally and five pounds frequently, could stand or

walk in combination up to two hours in an eight-hour day, and could sit six hours in

an eight-hour day. As discussed at length in the preceding section, the ALJ


                                         17
       Case 2:20-cv-00485-SGC Document 18 Filed 08/31/21 Page 18 of 18




concluded that although Ford alleged disabling functional limitations arising from

her impairments, her treatment records, diagnostic imaging, and reports of her daily

activities do not reflect such severe limitations. (Tr. at 17). In reaching this

conclusion, the ALJ reviewed the entire record and considered all evidence,

including Ford’s physical therapy and function reports in his decision. (Id. at 12-

17).

       Accordingly, the ALJ complied with SSR 96-8p by providing a narrative

discussion that cited specific evidence and described how the evidence supported

the conclusion. See Castel v. Astrue, 355 F. App’x 260, 263 (11th Cir. 2009)

(holding the ALJ complied with SSR 96-8p by discussing the relevant evidence and

making a finding of the plaintiff’s exertional limitations).

V. CONCLUSION

       Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned finds the Commissioner’s

decision is supported by substantial evidence and in accordance with applicable law.

Therefore, that decision is due to be AFFIRMED. A separate order will be entered.

       DONE this 31st day of August, 2021.



                                               ______________________________
                                               STACI G. CORNELIUS
                                               U.S. MAGISTRATE JUDGE


                                          18
